Case 1:20-cv-01092-AMD-JO Document 1-16 Filed 02/27/20 Page 1 of 5 PageID #: 122
FILED: QUEENS COUNTY CLERK 10/28/2019 02:18 PM                                                                                                                        INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                9                 Document 1-16 Filed 02/27/20 PageRECEIVED
                                                                    2 of 5 PageID #: 123
                                                                             NYSCEF:  10/28/2019
                                                      REQUEST               FOR      JUDICIAL             INTERVENTION                                                          (r,.°‡*‡fL193

                                                     SUPREME                 v                               OF QUEENS
                                                                                 COURT, COUNTY

                                        Index       No:       706805/2019                     Date Index          Issued:         04/17/2019                              FO Court      U¾e Only:

CAPJiÖN           EnfePihjËô        leféTc           pti¾n?Do liduket            al or_et'anplf       möteispace;is     neeliedfattach'a        caption    rider sheet;         IAS Entry Date

 SHIRLEY           BROWN


                                                                                                                                            Plaintiff(s)/Petitioner(s)          Judge Assigned
-against-

 AMERICAN                AIRLINES         GROUP               INC.,      JANE        DOE,         and     AMERICAN                 AIRLINES               INC.

                                                                                                                                                                                 RJIFiled Date



                                                                                                                                     Defendant(s)/Respondent(s)
liÃWisE[OFACTIQIf              |WOVEEWNdi        Eclielsoni            riebotandigédifÿñl¼feMe
COMMERICIAL                                                                                              MATR!MON           L
O     Business Entity (includes corporations, partnerships, LLCs,LLPs,etc.)                              O       Contested
O    Contract                                                                                                    NOTE: If there are children under the age of 18, complete and attach the
O     insurance (where insurance company is a party, except arbitration)                                         AAf TyfAAQANALRJiADDENDUM (UCS-840M).
O     UCC(includes sales and negotiable in::tr=cnts)                                                             For Uncontested Mütri,iic,iial     actions, use the Uncontested Divorce RJi(UD-13).
O    Other Commercial (specify):                                                                         TORTS
NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR2O2.70(d),                         O    Asbestos
complete and attach the COMMERCIALDIVISION RJIADDENDUM (UCS-840C).                                       Q       Child Victims Act
                                                                                __
REALPROPERTY         Specify how many properties the application includes:                               O       Environmental (specify):
O    cür.dc==en                                                                                          O       Medical, Dental or Podiatric Malpractice
O     Mortgage Foreclosure (specify):            O Residential           O Commercial                    O       Motor Vehicle
      Property Address:                                                                                  O    Products Liability (specify):
      NOTE: For Mortgage Foreclosure actions involving a one to four-family,                                  Other Negligence (specify): Personal               Injury
      owner-occupied residential property or owner-occupied c                                            O    Other Professional Malpractice (specify):
     complete and attach the FORECLOSURE
                                       RJIADDENDUM (UCS-840F).                                           O    Other Tort (specify):
O    Tax Certiorari                                                                                      SPECIALPROCEEDINGS
O    Tax Foreclosure                                                                                     O    CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIAL section]
O    Other Real Property (specify):                                                                      O    CPLRArticle 78 (Body or Officer)
OTHERMATTERS                                                                                             O       Election Law
O     Certificate of Incorporation/Dissolution            [see NOTE in COMMERC½L section]                O       Extreme Risk Protection Order
O     Emergency Medical Treatment                                                                        O       MHL Article 9.60 (Kendra's Law)
O     Habeas Corpus                                                                                      O       MHL Article 10 (Sex Offender CG..C..s..G‡-Initial)
O     Local Court Appeal                                                                                 O       MHL Article 10 (Sex Offender Confinement-Review)
O     Mechanic's Lien                                                                                    O       MHL Article 81 (Guardianship)
O     Name Change                                                                                        O       Other Mental Hygiene (specify):
O     Pistol Permit Revocation Hearing                                                                   O       Other Special Proceeding (specify):
O     Sale or Finance of Religious/Not-for-Profit    Property
O     Other (specify):

STÄ@51ÒÈACliOIÚOldlMÊÈÖ!N                                 An¼webÝESfõhNó¾drie¼e‡ÿGe5tidifend                      édteredeMeñinforniatierti/hereindicated
                                                                                    YES                      NO
 Has a summons and complaint or summons with notice been filed?                                   @          Q        If yes, date filed:             04/17/2019
 Has a summons and complaint or summons with notice been served?                                                      If yes, date served:            07/12/2019
                                                                                                  O          O
 Is this action/proceeding being filed post-judgment?                                             O          ®        If yes, judgment date:

 NATURE-OFJUDICIAL          INTERVENTION              , Check one box only arid enter additional                 iñformaticñ     where M        êatedi
 O    Infant's c-p-=.se
 O    Extreme Risk Protection Order Application
 O    Note of Issue/Certificate of Readiness
 O    Notice of Medical, Dental or Podiatric Malpractice              Date IssueJoined:
 O    Notice of Motion                                                Relief Requested:                                                      Return Date:
 O    Notice of Petition                                              Relief Requested:                                                      Return Date:
 O    Order to Show Cause                                             Relief Requested:                                                      Return Date:
 O    Other Ex Parte Application                                      Relief Requested:
 O    Poor Person Application
      Request for Preliminary Conference
 O    Residential Mortgage Foreclosure Settlement Conference
 O    Writ of Habeas Corpus
 O    Other (specify):
                                                                                                  1 of 2
FILED: QUEENS COUNTY CLERK 10/28/2019 02:18 PM                                                                                                    INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                9                 Document 1-16 Filed 02/27/20 Page RECEIVED
                                                                    3 of 5 PageID #: 124
                                                                              NYSCEF: 10/28/2019
 RELATED CASES               List.any related.actions      For Matriñisüial   cases, list any related criminal or Family Court cases. If none, leave blank.
                                            spEVisiéqÛired,     compiete      nd attachthÉR      I AÔdEN6UÑI (UÈS-840A)                                         .
 CaseTitle                                          |lndex/Case Number          Court                            hge   (if assigned)     Re'cten:h'p to instant case




                                                                             "Un-Rep"                                                                                        v;ded.
 PARflES                     For parties without  an attoniéy, check the                 box and enter the party's address, phone number and email in the space
                         If add:::1...    space is I3quired, e-plete      and attach the RJi ADDENDUM (UCS-840A).
 Un- Parties                                         ^.uerney: and Unrepresented Litigants                                            issue Joined          InsuranceCarriers
 Rep List parties in same order as listed in the For representhd parties, provide attorney's name, firm name, address, phone and For each defendent, For each defendant,
     caption and indicate roles (e.g., plaintiff,    email. For unrepresented parties, provide party's address, phone and email.      indicate if issue has indicate insurance
                  3d                                                                                                                  been Joined.          carrier, if app!!cable.
     defendant,       party plaintiff, etc.)
     Name:                                           JacobL.       L
                                                             Levine,      A
                                                                     erner, rnold&        L
                                                                                   Winston, LP,475ParkAvenue     2
                                                                                                            South, 8thFloorNewYork.NY
              Shirley     Brown
     Role(s):                                        10016,(212)686-4655,jlevine@lawpartnersllp.com                                     O YES O NO
                 Plaintiff
      Name: American Airlines
                              Group Inc.                  Alice Chan, Chan & Grant, LLP, 61 Lexiñÿtcñ    Avenue Suite 1G
      Role(s):                                                                                  alice.chan@chañgrañt.com                   O YES      Q NO
                                                          New York, NY 10010, (646) 779-2988,
               Defendant               v
      Name:
               Jane ooe
      Role(s):                                                                                                                             O    YES   @ NO
               Defendant

      Name:AmericanAirlinesInc.                           Alice Chan, Chan & Grant, LLP, 61 Lexington    Avenue Suite 1G
      Role(s):                                                                                  alice.chañ@châñgrant.com                   @ YES      O NO
                                                          New York, NY 10010, (646) 779-2988,
               Defendant
      Name:
      Role(s):                                                                                                                             O YES      O NO

      Name:
      Role(s):                                                                                                                             O YES      O NO
                                                      .
      Name:
      Role(s):                                                                                                                             O YES      O NO

      Name:
      Role(s):                                                                                                                             O YES      O NO

      Name:
      Role(s):                                                                                                                             O YES      O NO

      Name:
      Role(s):                                                                                                                             O YES      O NO

      Name:
      Role(s):                                                                                                                             O YES      O NO

      Name:
      Role(s):                                                                                                                             O YES      O   NO

      Name:
      Role(s):                                                                                                                             O    YES   O   NO

      Name:
      Role(s):                                                                                                                             O YES      O NO

      Name:
      Role(s):                                                                                                                             O YES      O NO

 I AFFIRM    UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION                               AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR PROCEEDINGS,
       EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION                               BEEN PREVIOUSLY FILED IN THIS ACTION OR PROCEEDING.


                              '
 Dated:      /    0
                                                                                                                                    Signature

                                                                                                                                   Alice   Chan

                                  Attorney   Registration    Number                                                                Print   Name
                                                                                         2 of 2
FILED: QUEENS COUNTY CLERK 10/28/2019 02:39 PM                                                                                                                                      INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                10                Document 1-16 Filed 02/27/20 Page RECEIVED
                                                                    4 of 5 PageID #: 125
                                                                              NYSCEF: 10/28/2019




         SUPREME                COURT                OF THE          STATE           OF     NEW YORK
         COUNTY               OF QUEENS
          --------------------------------------------------------------X
           SHIRLEY               BROWN,
                                                                                                                                 Index       No.:       706805/2019

                                                                       Plaintiff,
                                                                                                                                 REQUEST                 FOR          PRELIMINARY
                           -against-                                                                                             CONFERENCE


          AMERICAN                     AIRLINES               GROUP              INC.,      JANE          DOE
          and       AMERICAN                      AIRLINES             INC.,


                                                                       Defendants.
          -------------------------------                                                                 -----X


         The      undersigned               hereby         request          a Preliminary           Conference.


         The      nature       of the       action         is Negligence            -    Personal           Injury.


         The      names,        address            and     telephone           numbers       of     all     attorneys            appearing             in the        action         are     as


         follows:


          Jacob       L.     Levine                                                                         Alice       Chan

          LERNER,               ARNOLD                    & WINSTON,                LLP                     CHAN          &      GRANT,              LLP
          Attorneys           for      Plaintif                                                            Attorneys            for      Defendants

          Shirley          Brown                                                                            American             Airlines           Group         Inc.        and     American
                                                             28th
          475       Park      Avenue              South,             plOor                                  Airlines           Inc.
          New        York,          NY      10016                                                           61     Lexington             Avenue,             Suite       1G

          (212)       686-4655                                                                             New         York,          NY     10010
                                                                                                            Tel:      (646)       779-2988
                                                                                                            Fax:       (646)          779-2950


         Dated:       October            28,       2019
                      New           York,         New      York                                                                  Resp




                                                                                                                                 Alide           han
                                                                                                                                 CHAN            & GRANT,                    LLP
                                                                                                                                 Attorneys             for    Defendant
                                                                                                                                 American              Airlines          Group            and
                                                                                                                                 American              Airlines          Inc.
                                                                                                                                 61     Lexington             Avenue,               Suite        1G
                                                                                                                                 New        York,        New          York          10010
                                                                                                                                 Tel:      (646)       779-2988
                                                                                                                                 Fax:       (646)       779-2950




                                                                                              1 of 2
FILED: QUEENS COUNTY CLERK 10/28/2019 02:39 PM                                                                              INDEX NO. 706805/2019
        CaseNO.
NYSCEF DOC.  1:20-cv-01092-AMD-JO
                10                Document 1-16 Filed 02/27/20 Page RECEIVED
                                                                    5 of 5 PageID #: 126
                                                                              NYSCEF: 10/28/2019




          Index   No:   706805/2016


          SUPREME        COURT              OF THE    STATE            OF      NEW YORK
          COUNTY        OF QUEENS
          SHIRLEY       BROWN,


                                                     Plaintiff,
                                -against-



          AMERICAN          AIRLINES            GROUP          INC.,
          JANE    DOE     and     AMERICAN            AIRLINES,                 INC.




                                                     Defendants.




                                            REQUEST            FOR        PELIMINARY                           CONFERENCE




                                                                          LAW OFFICES
                                                                    CHAN         &      GRANT,            LLP
                                                                  Attorneys          for       Defendant(s)
                                                               American            Airlines,            Inc.     and
                                                            American             Airlines           Group         Inc.
                                                          61       Lexington            Avenue,           Suite        1G
                                                             New        York,        New         York          10010
                                                                       Tel:     (646)          779-2988
                                                                      Fax:      (646)          779-2950




                                                                                           2




                                                                                 2 of 2
